STATE OF MINNESOTA

                                  IN SUPREME COURT

                                        A14-0089


Workers’ Compensation Court of Appeals                                              Page, J.

Gary Ekdahl,

                     Relator,

vs.                                                                Filed: August 13, 2014
                                                                Office of Appellate Courts
Independent School District #213,
Self-Insured/Riverport Insurance Services,

                     Respondent.

                                ________________________

DeAnna M. McCashin, Schoep & McCashin, Chtd., Alexandria, Minnesota, for relator.

Timothy P. Jung, Lind, Jensen, Sullivan & Peterson, P.A., Minneapolis, Minnesota, for
respondent.

Charlene K. Feenstra, Joshua M. Steinbrecher, Heacox, Hartman, Koshmrl, Cosgriff &
Johnson, P.A., Saint Paul, Minnesota, for amicus curiae Workers’ Compensation
Reinsurance Association.

Thomas J. Grundhoefer, Edward S. Cadman, MSBA Legislative Counsel, Saint Paul,
Minnesota, for amicus curiae Minnesota School Boards Association.
                             ________________________

                                     SYLLABUS

       The phrase “old age and survivor insurance benefits,” as used in Minn. Stat.

§ 176.101, subd. 4 (2012), refers to social security benefits under the Social Security Act,

42 U.S.C. §§ 401-34 (2012).



                                             1
         Reversed.

                                       OPINION

PAGE, Justice.

         Relator Gary Ekdahl, who was injured while working for respondent Independent

School District #213 (the School District), sought and was awarded permanent total

disability benefits. The School District, relying on Minn. Stat. § 176.101, subd. 4 (2012),

requested an offset of its disability-benefit payment by the amount of government-service

pension benefits Ekdahl was receiving, arguing that the statute authorizes an offset for

“any old age and survivor insurance benefits.” The compensation judge denied the

requested offset, concluding that Ekdahl’s government-service pension benefits are not

“old age and survivor insurance benefits,” as that phrase is used in Minn. Stat. § 176.101,

subd. 4. The Workers’ Compensation Court of Appeals (WCCA) reversed, concluding

that government-service pension benefits are included in the phrase “old age and survivor

insurance benefits,” and thus can be offset from the School District’s disability-benefit

payment. Ekdahl raises two issues in this appeal: (1) whether the phrase “old age and

survivor insurance benefits,” as used in Minn. Stat. § 176.101, subd. 4, includes pension

benefits received by a former government employee; and (2) if so, whether his equal

protection and due process rights are violated by the statutory offset. For the reasons

explained below, we reverse the WCCA and reinstate the decision of the compensation

judge.

         Gary Ekdahl was employed by the School District as an industrial arts teacher and

volleyball coach. On September 9, 2004, Ekdahl injured his back at work. Ekdahl


                                             2
retired from his teaching position with the School District in 2006 due to his injuries. He

discontinued his coaching duties on November 15, 2011, and has not held any gainful

employment since that date.

       Ekdahl has not applied for or received any benefits under the Social Security Act,

42 U.S.C. §§ 401-34 (2012). In 2006, he applied for and was awarded a retirement

pension from the Teachers Retirement Association (TRA). See Minn. Stat. § 354.44,

subd. 1 (2012) (“Any [TRA] member . . . who ceases . . . to render teaching services . . .

is entitled upon written application to a retirement annuity.”). Ekdahl has not applied for

or received any TRA disability benefits. See Minn. Stat. § 354.48 (2012). Ekdahl

eventually sought and was awarded permanent total disability benefits under the Workers

Compensation Act (Act). See Minn. Stat. § 176.101, subd. 4. Relying on Minn. Stat.

§ 176.101, subd. 4, the School District sought to offset its permanent total disability

benefit payment by the amount of Ekdahl’s TRA retirement pension. The compensation

judge rejected the School District’s claim, concluding that the School District was not

entitled to the offset.

       The School District appealed, and the WCCA reversed the decision of the

compensation judge, holding that “after a total of $25,000 in weekly compensation has

been paid, the [School District] is entitled to reduce [Ekdahl’s] permanent total disability

benefits by the amount of [TRA] retirement benefits.” Ekdahl v. Indep. Sch. Dist. #213,

2013 WL 7017760, at *6 (Minn. WCCA Dec. 24, 2013). Ekdahl then petitioned this

court for review by certiorari.




                                             3
       Minnesota Statutes § 176.101, subd. 4, provides, in relevant part:

       This compensation shall be paid during the permanent total disability of the
       injured employee but after a total of $25,000 of weekly compensation has
       been paid, the amount of the weekly compensation benefits being paid by
       the employer shall be reduced by the amount of any disability benefits
       being paid by any government disability benefit program if the disability
       benefits are occasioned by the same injury or injuries which give rise to
       payments under this subdivision. This reduction shall also apply to any old
       age and survivor insurance benefits.

(Emphasis added.) This section provides generally that after $25,000 of permanent total

benefits have been paid, an employee’s permanent total disability benefits are reduced by

the amount of any benefits received from any government disability program.

Subdivision 4 further provides that “[t]his reduction shall also apply to any old age and

survivor insurance benefits.” The statute does not, however, define the phrase “old age

and survivor insurance benefits.”

       Ekdahl argues that the only retirement-benefit offset from permanent total

disability benefits that is authorized by the phrase “any old age and survivor insurance

benefits” in section 176.101, subdivision 4, is for federal social security benefits under

the Social Security Act. See 42 U.S.C. §§ 401-34. The School District argues that the

phrase “any old age and survivor insurance benefits” includes all government-service

pension benefits, not simply federal social security benefits. The School District further

argues that the Legislature’s use of the word “any” before the phrase “old age and

survivor insurance benefits” indicates that the offset is to be applied broadly. As a result,

the School District contends that permanent total disability benefits may be offset by any

government-service pension benefit, not just social security benefits.



                                             4
      The facts of this case are undisputed. Thus, resolution of the case turns on a

question of law:    the interpretation of the phrase “old age and survivor insurance

benefits,” as used in section 176.101, subdivision 4.       When interpreting statutory

provisions, we apply a de novo standard of review. Reider v. Anoka-Hennepin Sch. Dist.

No. 11, 728 N.W.2d 246, 249 (Minn. 2007). We are not bound by WCCA decisions that

rest upon the application of a statute to undisputed facts. Bradley v. Vic’s Welding, 405

N.W.2d 243, 245 (Minn. 1987). The goal of all statutory interpretation is to ascertain and

effectuate the intention of the Legislature. Am. Family Ins. Grp. v. Schroedl, 616 N.W.2d

273, 278 (Minn. 2000).      When reading a statute, we interpret words and phrases

“according to rules of grammar and according to their common and approved usage,” but

we interpret “technical words and phrases and such others as have acquired a special

meaning . . . according to such special meaning.” Minn. Stat. § 645.08(1) (2012).

      The offset provision has been part of the Minnesota workers’ compensation

regime since 1953. See Act of Apr. 24, 1953, ch. 755, § 10, 1953 Minn. Laws 1099,

1113-14 (“This compensation shall be paid during the permanent total disability of the

injured person but if the employe[e] is eligible for old age and survivors insurance

benefits, such benefits shall be credited on the compensation benefits payable under this

subdivision after a total of $18,000 has been paid.” (codified as amended at Minn. Stat.

§ 176.101, subd. 4 (2012))). The parties agree that, as enacted in 1953, the phrase “old

age and survivors insurance benefits” referred only to social security benefits under the

Social Security Act, 42 U.S.C. §§ 401-34. That reading of the phrase is consistent with




                                            5
the technical meaning of the phrase. For example, Black’s Law Dictionary defines the

phrase “old-age and survivors’ insurance” as:

       A system of insurance, subsidized by the federal government, that provides
       retirement benefits for persons who reach retirement age and payments to
       survivors upon the death of the insured.

       This was the original name for the retirement and death benefits established
       by the Social Security Act of 1935. As the scope of these benefits
       expanded, the name changed to Old Age, Survivors, and Disability
       Insurance (OASDI), and then to Old Age, Survivors, Disability, and Health
       Insurance (OASDHI). Today, the system is most often referred to as Social
       Security.

Black’s Law Dictionary 1260 (10th ed. 2014).

       Moreover, since its enactment, we have consistently construed the offset provision

to refer to federal social security benefits. In Telle v. Northfield Iron Co., we allowed an

offset for federal social security retirement benefits, but not disability benefits. 278

Minn. 129, 132, 153 N.W.2d 270, 272 (1967) (holding that offset for social security

retirement benefits does not include federal disability benefits, and stating that there was

no “legislative intent to embody the entire subchapter of the Social Security Act dealing

with both disability benefits and old age benefits”). Since Telle, apart from increasing the

minimum compensation amount and adding “any” to the authorized social security offset,

the Legislature has neither amended nor altered the phrase “old age and survivor

insurance benefits.” See Act of June 2, 1967, ch. 40, § 9, subd. 4, 1967 Minn. Laws

2225, 2234-35 (increasing the compensation to $25,000 and adding “any” before the

phrase “old age and survivor insurance benefits”). The meaning of the offset provision,

with respect to retirement benefits, therefore continues to refer only to federal social



                                             6
security retirement benefits. See, e.g., Gassler v. State, 787 N.W.2d 575, 586 n.11 (Minn.

2010) (“[W]hen the legislature uses a phrase we assume . . . the legislature intended to

use the phrase according to its commonly understood meaning.”).

       The School District argues, however, that when the Legislature added the word

“any” before the phrase “old age and survivor insurance benefits,” it broadened the

meaning of the offset provision to include all government-service pension benefits. We

disagree. The word “any” is defined as “[o]ne, some, every, or all without specification.”

The American Heritage Dictionary of the English Language 81 (5th ed. 2011). Thus, the

use of the word “any” in front of a plural countable noun refers to all things of a

particular type; in this case, all social security benefits. In other words, the Legislature’s

insertion of “any” before the phrase “old age and survivor insurance benefits” did not

alter the meaning of that phrase; it merely expanded the scope of the federal social

security benefits to which the offset is to be applied.1

       This conclusion is consistent with our decision in Potucek v. City of Warren, 535

N.W.2d 333 (Minn. 1995). Although Potucek addressed an offset for disability, rather

than retirement, benefits we explained that coordinating workers’ compensation benefits

with “the federal social security system and the state pension system” depends on the

“different considerations” of those systems, and “offsets aimed at preventing duplicate


1
       Over the years, the number of programs covered by the Social Security Act has
expanded. Those programs include social security disability insurance, supplemental
security income, social security retirement benefits, and social security dependent
benefits. By our decision today, we do not purport to decide which of these programs are
subject to the offset provisions in section 176.101, subdivision 4.


                                              7
benefits must be read with the basic purpose of each system in mind.” Id. at 336

(footnote omitted). We said, “ ‘[I]n the absence of [an] express statutory election or

offset provision[], . . . the benefits of both a public pension law and a compensation act

can be simultaneously drawn.’ ” Id. (quoting 4 Arthur Larson, The Law of Workmen’s

Compensation, § 97.41(c) (1995)).

      It is undisputed that Ekdahl does not receive any disability benefits from TRA.

Further, the only retirement benefit he receives is from TRA; he does not receive a social

security retirement benefit.   The plain language of the offset provision does not

encompass Ekdahl’s TRA retirement annuity.

      Because we conclude that the phrase “old age and survivor insurance benefits”

unambiguously refers only to federal social security benefits, the WCCA erred when it

applied the offset in Minn. Stat. § 176.101, subd. 4, to Ekdahl’s TRA retirement annuity.

Therefore, we reverse the WCCA and reinstate the decision of the compensation judge.2

      Reversed.




2
       Because we hold that the offset provision of Minn. Stat. § 176.101, subd. 4, does
not apply to Ekdahl’s TRA retirement annuity, we need not and therefore do not address
Ekdahl’s constitutional claim.


                                            8